                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                           Civil Action No. 4:19-cv-157-D


DIJON SHARPE,                              )
                                           )
                    Plaintiff,             )
                                           )
              v.                           )
                                           )
WINTERVILLE POLICE                         )       NOTICE OF APPEARANCE
DEPARTMENT; Officer WILLIAM                )
BLAKE ELLIS, in his official capacity      )
only; and Officer MYERS PARKER             )
HELMS IV, both individually and in his     )
official capacity,                         )
                                           )
                    Defendants.


      NOW COMES the undersigned attorney, Dan Hartzog Jr., and hereby gives

notice of appearance as counsel of record for Defendants in the above-captioned case.

It is respectfully requested that all future documents, including but not limited to

pleadings, notices, motions and discovery, be served upon the undersigned as counsel

for Defendant.


             Respectfully submitted, this the 3rd day of February, 2020.


                                       HARTZOG LAW GROUP, LLP

                                       /s/ Dan Hartzog Jr.
                                       DAN M. HARTZOG JR.
                                       N.C. State Bar No. 35330
                                       E-mail: dhartzogjr@hartzoglawgroup.com
                                       Phone/Fax: (919) 480-2450




         Case 4:19-cv-00157-D Document 12 Filed 02/03/20 Page 1 of 4
                          KATHERINE BARBER-JONES
                          N.C. State Bar No. 44197
                          E-mail: kbarber-jones@hartzoglawgroup.com
                          Phone/Fax: (919) 424-0091
                          1903 N. Harrison Ave., Ste. 200
                          Cary, NC 27513




Case 4:19-cv-00157-D Document 12 Filed 02/03/20 Page 2 of 4
                    IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION

                             Civil Action No. 4:19-cv-157-D


 DIJON SHARPE,                                  )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )
                                                )
 WINTERVILLE POLICE                             )
                                                    CERTIFICATE OF SERVICE
 DEPARTMENT; Officer WILLIAM                    )
 BLAKE ELLIS, in his official capacity          )
 only; and Officer MYERS PARKER                 )
 HELMS IV, both individually and in his         )
 official capacity,                             )
                                                )
                      Defendants.               )

       I hereby certify that on February 3, 2020, I electronically filed the foregoing

pleading with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to the following:

       T. Greg Doucette
       311 E. Main St.
       Durham, NC 27701-3717
       greg@tgdlaw.com
       Attorney for Plaintiffs

       This the 3rd day of February, 2020




          Case 4:19-cv-00157-D Document 12 Filed 02/03/20 Page 3 of 4
                          HARTZOG LAW GROUP, LLP

                          /s/ Dan Hartzog Jr.
                          DAN M. HARTZOG JR.
                          N.C. State Bar No. 35330
                          E-mail: dhartzogjr@hartzoglawgroup.com
                          Phone/Fax: (919) 480-2450
                          KATHERINE BARBER-JONES
                          N.C. State Bar No. 44197
                          E-mail: kbarber-jones@hartzoglawgroup.com
                          Phone/Fax: (919) 424-0091
                          1903 N. Harrison Ave., Ste. 200
                          Cary, NC 27513




Case 4:19-cv-00157-D Document 12 Filed 02/03/20 Page 4 of 4
